Citation Nr: 1525897	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for a right knee disorder.

2.  Entitlement to an initial schedular rating in excess of 10 percent for a left knee disorder.

3.  Entitlement to an extra-schedular rating in excess of 10 percent for a right knee disorder.

4.  Entitlement to an extra-schedular rating in excess of 10 percent for a left knee disorder.

5.  Entitlement to an increased rating for a right foot disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to an effective date earlier than October 15, 2012, for the grant of service connection for ischemic heart disease.

7.  Entitlement to a total rating based on individual unemployability (TDIU) prior to October 15, 2012.

8.  Entitlement to a TDIU after October 15, 2012, not taking into account the Veteran's service-connected ischemic heart disease. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from August 2011 and September 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Given the claims made by the Veteran's representative in August 2012 regarding the adverse impact the service-connected knee disorders have on the claimant's employment, the Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, because the Veteran has been in receipt of a 100 percent schedular rating since October 15, 2012, due to the 100 percent rating assigned his newly service connected ischemic heart disease, the Board has characterized the TDIU claims as they appear above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35 (1993); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims for higher ratings for the bilateral knee disabilities, VA's General Counsel has held that separate ratings may be assigned in cases where the service-connected knee disorder includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria.  See VAOPGCPREC 23-97 (July 1, 1997); Also see 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5017, 5257, 5260, 5261 (2014).  However, as noted in the Veteran's representative's August 2014 pleading, some of the VA examinations contain conflicting opinions as to whether either knee has instability.  See VA examinations dated in June 2009, July 2010, and July 2011.  Therefore, the Board finds that a remand to obtain a clarifying VA opinion as to this question is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the claims for an increased rating for a right foot disorder and an earlier effective date for the grant of service connection for ischemic heart disease, in September 2014 the Veteran's representative filed a notice of disagreement to the September 2013 rating decision that denied these claims.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the TDIU claims, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing these claims as well as an opportunity to provide VA with evidence in support of these claims.  See 38 U.S.C.A. §§ 5103, 5103A(b) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the claims for extra-schedular ratings for the bilateral knee disabilities, any development affecting the TDIU issues may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for the bilateral knee disabilities will also be remanded.

The record shows that the Veteran received ongoing treatment for his service connected disabilities.  In this regard, while in August 2012 the Veteran specifically notified VA that he received treatment for his knees from Dr. Win Myo and Dr. David Smith, their treatment records have not been obtained and associated with the claims file.  Likewise, the Veteran's post-February 2009 treatment records from the Fayetteville VA Medical Center and post-August 2013 treatment records from the Mount Vernon VA Medical Center have also not been associated with the claims file.  Therefore, while the appeal is in remand status these outstanding medical records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).   

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's post-February 2009 treatment records from the Fayetteville VA Medical Center and post-August 2013 treatment records from the Mount Vernon VA Medical Center.

2.  Ask the Veteran to provide VA with authorizations for VA to obtain and associate with the claims file, physically or electronically, any outstanding private treatment records including his records from Dr. Win Myo and Dr. David Smith. 

3.  The AOJ should issue a SOC as to the claims for an increased rating for a right foot disorder and an earlier effective date for the grant of service connection for ischemic heart disease.  Only if the Veteran thereafter perfects an appeal as to either claim, should it be returned for review by the Board.

4.  Provide the Veteran with notice of the laws and regulations governing TDIUs as well as ask him to provide VA with a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

5.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the current problems caused by his knee disorders and have first-hand knowledge of the impact his service-connected disabilities have on his ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

6.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of his bilateral knee disabilities.  The claims folder should be made available and reviewed by the examiner.  

The examination should conduct complete range of motion studies with specific findings as to flexion and extension of the knees.  

The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion and extension of each knee, i.e., the extent of his pain-free motion.  

The examiner should also discuss the presence of any instability in either knee and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  

In providing the above opinion regarding instability, the examiner should specifically discuss the findings by the June 2009, and July 2010, and July 2011 VA examiners.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

7.  Provide the Veteran with an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation specialist with respect to the TDIU claims.  The claims file should be made available to the examiner and all appropriate tests should be performed.  

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical at any time prior to October 15, 2012, taking into account all of his service-connected disabilities at that time as well as at any time after October 15, 2012, without taking into account his ischemic heart disease.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

8.  Thereafter, adjudicating the claims.  This adjudication should include obtaining a decision from the Director, Compensation and Pension as to whether either of the Veteran's service-connected knee disorders is entitled to an extra-schedular rating.

7.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations including those governing a TDIU and extra-schedular ratings and citation to all evidence added to the claims file since the November 2013 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

